883 A.2d 105 (2005)
In re Michael J. MILLER, Respondent.
No. 05-BG-203.
District of Columbia Court of Appeals.
September 15, 2005.
Before TERRY and FARRELL, Associate Judges, and NEWMAN, Senior Judge.
PER CURIAM.
Respondent, Michael J. Miller, is a member of the bars of this court, the State of Maryland and the Commonwealth of Virginia. On February 23, 2005, respondent was publicly reprimanded by the Court of Appeals of Maryland for his unauthorized practice of law in Mississippi, in violation of Maryland Rule of Professional Conduct 5.5(a). See Attorney Grievance Comm'n of Maryland v. Miller, Misc. Docket AG No. 13 (September Term 2004). Bar Counsel filed a certified copy of the *106 Maryland reprimand order with this court, and we referred the matter to the Board on Professional Responsibility ("Board") to either recommend whether identical, greater or lesser discipline should be imposed as reciprocal discipline, or determine whether the Board should proceed de novo.
The Board concluded that respondent's conduct warrants reciprocal discipline in this jurisdiction, and recommends a public censure, a sanction functionally equivalent to the public reprimand issued in Maryland. See In re Bell, 716 A.2d 205, 206 (D.C.1998). Our deference to the Board's recommendation is heightened because neither Bar Counsel nor respondent opposed it. See D.C. Bar R. XI, § 9(g)(2); In re Delaney, 697 A.2d 1212, 1214 (D.C.1997). We find substantial support in the record for the Board's findings, and, accordingly, we accept them. See D.C. Bar R. XI, § 9(g)(1). We also agree that a public censure is a reasonable sanction in this case and is not inconsistent with discipline imposed in similar cases. See, e.g., In re Teitelbaum, 686 A.2d 1037 (D.C.1996). Accordingly, it is
ORDERED that Michael J. Miller be and hereby is publicly censured.